DETAILED ACTION

Claims 21-47 are pending and under examination in the instant application. An action on the merits follows.
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 1/8/19, and 7/6/2020 (2) are all in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and an initialed and signed copies of the 1449s are attached to this action. It is noted that the IDS filed on 1/18/19 is a jumbo IDS listing more than 600 different publication/references. 

Double Patenting

Applicant is advised that should claims 21-33 be found allowable, claims 34, and 36-47 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Independent claim 21 and independent claim 34 are identical with the exception of one word. Claim 21 refers to a human heavy or human light chain variable region sequence, whereas claim 34 refers to a human heavy or human light chain variable domain sequence. However, the terms “variable domain” and “variable region” are used interchangeably in the art in reference to a heavy chain or light chain of an antibody. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1) claims 1-23 of  U.S. Patent 8,642,935, hereafter referred to as the ‘935 patent, in view of US Patent Application Publication 2010/0146647 (June 10, 2010), hereafter referred to as Logtenberg et al., or 2) claims 1-21 of U.S. Patent 8,697,940, hereafter referred to as the ‘940 patent, in view of US Patent Application Publication 2010/0146647 (June 10, 2010), hereafter referred to as Logtenberg et al., or 3) claims 1-19 of U.S. Patent 10,130,081, hereafter referred to as the ‘081 patent in view of US Patent Application Publication 2010/0146647 (June 10, 2010), hereafter referred to as Logtenberg et al., or 4) claims 1-16 of U.S. Patent 10,577,430, hereafter referred to as the ‘430 patent, in view of US Patent Application Publication 2010/0146647 (June 10, 2010), hereafter referred to as Logtenberg et al., or 5) claims 1-16 of U.S. Patent 10,694,725, hereafter referred to as the ‘725 patent, in view of US Patent Application Publication 2010/0146647 (June 10, 2010), hereafter referred to as Logtenberg et al., or 6) claims 1-13 of U.S. Patent no. 10,905,109, hereafter referred to as the ‘109 patent, in view of US Patent Application Publication 2010/0146647 (June 10, 2010), hereafter referred to as Logtenberg et al., or 7) claims 1-12 of 10,905,108, hereafter referred to as the ‘108 patent, in view of US Patent Application Publication 2010/0146647 (June 10, 2010), hereafter referred to as Logtenberg et al.
For 1) - 2), the claims of these patents are drawn to products which are transgenic mice. The ‘935 patent claims and the ‘940 patent claims are drawn to transgenic mice broader than the instant claims in that the claims of the ‘935 patent and the ‘940 patent broadly recite a genetically modified mouse whose genome modifications comprise the insertion of a human immunoglobulin heavy chain locus comprising multiple Vh, Dh, and Jh gene segments, and insertion of an ADAM6 gene. The claims of both the ‘935 patent and the ‘940 patent further recite that the mouse comprises one or more human Vk gene segments and one or more Jk gene segments. Further dependent claims in the ‘935 patent and the ‘940 patent applications recite that the ADAM6 gene is inserted within or outside of the heavy chain variable locus, that the ADAM6 gene is mouse ADAM6, and that mouse constant regions are linked to human heavy chain variable region genes and/or the human light chain variable region genes. Thus, the claims of the ‘935 patent and the ‘940 patent applications broadly encompass the transgenic mice recited for use in the instant methods as claimed in instant claims 21-47. 
The claims of the ‘935 patent and the ‘940 patent applications differ from the transgenic mice used in the instant methods as claimed by not limiting the one or more human light chain V gene segment(s) and one or more J gene segment(s) present in the mouse to no more than one, rearranged human V/J sequence comprising one V gene segment and one J gene segment, or no more than two, rearranged human light chain V/J sequences. However, at the time of filing, Logtenberg et al. teaches a transgenic mouse in which a single rearranged immunoglobulin light chain variable region sequence (VL) comprising one V gene segment sequence fused to one J gene segment germline sequence is inserted into an endogenous mouse locus (Logtenberg et al., paragraphs 23-34, 59, 61, 65, and 72). In one embodiment, Logtenberg et al. teaches that the insertion of sequence comprising a rearranged germline human VL region sequence, a mouse  kappa intron enhancer sequence, a mouse constant region sequence, and a C-kappa 3’ enhancer sequence modified to prevent somatic hypermutation (Logtenberg et al., paragraphs 27-28, and 65). Logtenberg et al. teaches a specific embodiment where the human variable region gene present in the rearranged VL is VK 1-39 (also referred to as O12) (Logtenberg et al., paragraphs 25 and 37). Logtenberg et al. further teaches to insert the rearranged human VL region into the endogenous mouse light chain kappa or lambda locus so as to functionally inactive the endogenous locus in mice containing the rearranged human VL (Logtenberg et al., paragraph 61). Logtenberg et al. also teaches that a light chain comprising the selected rearranged VL region is capable of pairing with multiple rearranged heavy chains (Logtenberg et al., paragraphs 23 and 73). Logtenberg et al. further teaches crossing the transgenic mouse which comprises the rearranged human VL region with a transgenic mouse known in the art whose genome comprises a non-rearranged human H chain immunoglobulin loci (Logtenberg et al., paragraphs 64 and 194-195).  Finally Logtenberg et al. teaches the use of the transgenic mice in methods of obtaining and determining the sequence of an antigen specific human heavy chain variable domain/region sequence or light chain variable domain/region sequence comprising immunizing a transgenic mouse whose genome comprises the single rearranged human VL and an unrearranged human VH, DH, JH transgene with an antigen, obtaining antibodies or B cells from the mouse, and determining the amino acid sequence of the heavy chain variable domain/region or a nucleotide sequence encoding the heavy chain variable domain/region (Logtenberg et al., claims 36-38, and Examples 17, 20, and 21). 
Therefore, in view of the claims of the ‘935 patent and the ‘940 patents which broadly recite genetically modified mice comprising an ectopic ADAM6 gene, a human heavy chain variable locus comprising multiple Vh, Dh, and Jh gene segments, and one more human light chain V and J gene segments, and the motivation provided by Logtenberg to insert a single rearranged human VJ sequence and a human heavy chain variable locus comprising multiple Vh, Dh, and Jh gene segments and the further motivation provided by Logtenberg et al. to obtain sequence encoding the heavy chain variable domain/region from antibodies produced in immunized transgenic mice, it would have been prima facie obvious to the skilled artisan at the time of filing to use the single rearranged human VJ sequence taught by Logtenberg et al. as the human V and J gene segments in the mice claimed in the ‘935 patent and the ‘940 patent and to further use said mice in methods of determining the sequence of a heavy chain variable domain/region as taught by Logtenberg et al. with a reasonable expectation of success. 
For 3), the claims of the ‘081 patent are also product claims drawn to transgenic male mice. The transgenic male mice set forth in the ‘081 patent claims are the same structure as the mice recited for use in the instant claimed methods. While the ‘081 patent claims do not include claims for methods of generating the sequence of a human heavy chain variable domain/region sequence as currently claimed, the specification of the ‘081 patent does disclose such methods as a “use” for the transgenic male mice. Further, the prior art teaches the use of humanized transgenic mice to generate human heavy chain variable domain/region sequence. Logtenberg et al., for example, teaches a transgenic mouse in which a single rearranged immunoglobulin light chain variable region sequence (VL) comprising one V gene segment sequence fused to one J gene segment germline sequence is inserted into an endogenous mouse locus (Logtenberg et al., paragraphs 23-34, 59, 61, 65, and 72). Logtenberg et al. teaches a specific embodiment where the human variable region gene present in the rearranged VL is VK 1-39 (also referred to as O12) (Logtenberg et al., paragraphs 25 and 37). Logtenberg et al. further teaches to insert the rearranged human VL region into the endogenous mouse light chain kappa or lambda locus so as to functionally inactive the endogenous locus in mice containing the rearranged human VL (Logtenberg et al., paragraph 61). Logtenberg et al. also teaches that a light chain comprising the selected rearranged VL region is capable of pairing with multiple rearranged heavy chains (Logtenberg et al., paragraphs 23 and 73). Logtenberg et al. further teaches crossing the transgenic mouse which comprises the rearranged human VL region with a transgenic mouse known in the art whose genome comprises a non-rearranged human H chain immunoglobulin loci (Logtenberg et al., paragraphs 64 and 194-195).  Finally Logtenberg et al. teaches the use of the transgenic mice in methods of obtaining and determining the sequence of an antigen specific human heavy chain variable domain/region sequence or light chain variable domain/region sequence comprising immunizing a transgenic mouse whose genome comprises the single rearranged human VL and an unrearranged human VH, DH, JH transgene with an antigen, obtaining antibodies or B cells from the mouse, and determining the amino acid sequence of the heavy chain variable domain/region or a nucleotide sequence encoding the heavy chain variable domain/region (Logtenberg et al., claims 36-38, and Examples 17, 20, and 21). 
Therefore, in view of the teachings and motivation provided by Logtenberg et al. to use similar transgenic mice whose genome comprises a single rearranged human VL and an unrearranged human heavy chain locus transgene in methods of determining the sequence of human heavy chain variable domain/region of an antibody produced in said mouse following immunization, it would have been prima facie obvious to the skilled artisan at the time of filing to practice methods of determining the sequence of human heavy chain variable domain/region of an antibody produced as taught by Logtenberg et al. using the mice as claimed in the ‘081 patent claims with a reasonable expectation of success. 
For 4)-7), the patent claims of the ‘430 patent, ‘725 patent, ‘109 patent, and ‘108 patent all recite methods which include the same method steps as claimed in the instant claims, with the difference being that the transgenic mouse used in the ‘430 patent, ‘725 patent, ‘109 patent, and ‘108 patent method claims is broader than the mouse used in the instant methods. The transgenic mouse used in the methods recited in the ‘430 patent, ‘725 patent, ‘109 patent, and ‘108 patent claims is a transgenic mouse whose genome modifications comprise the insertion of a human immunoglobulin heavy chain locus comprising multiple Vh, Dh, and Jh gene segments, and insertion of an ADAM6 gene. Dependent claims of the ‘430 patent, ‘725 patent, ‘109 patent, and ‘108 patent further recite that the mouse comprises one or more human Vk gene segments and one or more Jk gene segments. Further dependent claims recite that the ADAM6 gene is inserted within or outside of the heavy chain variable locus, that the ADAM6 gene is mouse ADAM6, and that mouse constant regions are linked to human heavy chain variable region genes and/or the human light chain variable region genes. 
Thus while the transgenic recited in the patented methods encompass the mice utilized in the instant methods, the transgenic mice of the ‘430 patent, ‘725 patent, ‘109 patent, and ‘108 patent claims differ from the transgenic mice used in the instant methods as claimed by not limiting the one or more human light chain V gene segment(s) and one or more J gene segment(s) present in the mouse to no more than one, rearranged human V/J sequence comprising one V gene segment and one J gene segment, or no more than two, rearranged human light chain V/J sequences. However, at the time of filing, Logtenberg et al. teaches a transgenic mouse in which a single rearranged immunoglobulin light chain variable region sequence (VL) comprising one V gene segment sequence fused to one J gene segment germline sequence is inserted into an endogenous mouse locus (Logtenberg et al., paragraphs 23-34, 59, 61, 65, and 72). In one embodiment, Logtenberg et al. teaches that the insertion of sequence comprising a rearranged germline human VL region sequence, a mouse  kappa intron enhancer sequence, a mouse constant region sequence, and a C-kappa 3’ enhancer sequence modified to prevent somatic hypermutation (Logtenberg et al., paragraphs 27-28, and 65). Logtenberg et al. teaches a specific embodiment where the human variable region gene present in the rearranged VL is VK 1-39 (also referred to as O12) (Logtenberg et al., paragraphs 25 and 37). Logtenberg et al. further teaches to insert the rearranged human VL region into the endogenous mouse light chain kappa or lambda locus so as to functionally inactive the endogenous locus in mice containing the rearranged human VL (Logtenberg et al., paragraph 61). Logtenberg et al. also teaches that a light chain comprising the selected rearranged VL region is capable of pairing with multiple rearranged heavy chains (Logtenberg et al., paragraphs 23 and 73). Logtenberg et al. further teaches crossing the transgenic mouse which comprises the rearranged human VL region with a transgenic mouse known in the art whose genome comprises a non-rearranged human H chain immunoglobulin loci (Logtenberg et al., paragraphs 64 and 194-195).  Finally Logtenberg et al. teaches the use of the transgenic mice in methods of obtaining and determining the sequence of an antigen specific human heavy chain variable domain/region sequence or light chain variable domain/region sequence comprising immunizing a transgenic mouse whose genome comprises the single rearranged human VL and an unrearranged human VH, DH, JH transgene with an antigen, obtaining antibodies or B cells from the mouse, and determining the amino acid sequence of the heavy chain variable domain/region or a nucleotide sequence encoding the heavy chain variable domain/region (Logtenberg et al., claims 36-38, and Examples 17, 20, and 21). 
Therefore, in view of the motivation provided by Logtenberg to insert a single rearranged human VJ sequence and a human heavy chain variable locus comprising multiple Vh, Dh, and Jh gene segments and the further motivation provided by Logtenberg et al. to obtain sequence encoding the heavy chain variable domain/region from antibodies produced in said immunized transgenic mice, it would have been prima facie obvious to the skilled artisan at the time of filing to use the single rearranged human VJ sequence taught by Logtenberg et al. as the human V and J gene segments in the mice used in the methods as claimed in the ‘430 patent, ‘725 patent, ‘109 patent, and ‘108 patent claims with a reasonable expectation of success. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2010/0146647 (June 10, 2010), hereafter referred to as Logtenberg et al., with an effective filing date of June 27, 2008, in view of U.S. Patent No. 6,596,541 (2003), hereafter referred to as Murphy et al., Mendez et al. (1997) Nat. Genetics, Vol. 15, 146-156, Featherstone et al. (2010) J. Biol. Chem., Vol. 285(13) 9327-9338, and Han et al. (2009) Biol. Reprod., Vol. 80, 1001-1008. 
Logtenberg et al. teaches a transgenic mouse in which a single rearranged immunoglobulin light chain variable region sequence (VL) comprising germline sequence is inserted into an endogenous mouse locus (Logtenberg et al., paragraphs 23-34, 59, 61, 65, and 72). In one embodiment, Logtenberg et al. teaches that the insertion of sequence comprising a rearranged germline human VL region sequence, a mouse  kappa intron enhancer sequence, a mouse constant region sequence, and a C-kappa 3’ enhancer sequence modified to prevent somatic hypermutation (Logtenberg et al., paragraphs 27-28, and 65). Logtenberg et al. teaches a specific embodiment where the human variable region gene present in the rearranged VL is VK 1-39 (also referred to as O12) (Logtenberg et al., paragraphs 25 and 37). Logtenberg et al. further teaches to insert the rearranged human VL region into the endogenous mouse light chain kappa or lambda locus so as to functionally inactive the endogenous locus in mice containing the rearranged human VL (Logtenberg et al., paragraph 61). Logtenberg et al. also teaches that a light chain comprising the selected rearranged VL region is capable of pairing with multiple rearranged heavy chains (Logtenberg et al., paragraphs 23 and 73). Logtenberg et al. further teaches crossing the transgenic mouse which comprises the rearranged human VL region with a transgenic mouse known in the art whose genome comprises a non-rearranged human H chain immunoglobulin loci (Logtenberg et al., paragraphs 64 and 194-195). In addition, Logtenberg et al. teaches the use of the transgenic mice in methods of obtaining and determining the sequence of an antigen specific human heavy chain variable domain/region sequence or light chain variable domain/region sequence comprising immunizing a transgenic mouse whose genome comprises the single rearranged human VL and an unrearranged human VH, DH, JH transgene with an antigen, obtaining antibodies or B cells from the mouse, and determining the amino acid sequence of the heavy chain variable domain/region or a nucleotide sequence encoding the heavy chain variable domain/region (Logtenberg et al., claims 36-38, and Examples 17, 20, and 21).    
Logtenberg et al. differs from the instant invention by not specifically teaching that the unrearranged heavy chain variable region gene segments (V, D, J) are operably linked to a mouse constant region gene. However, Logtenberg et al. as noted above, does teach to cross the transgenic mouse which comprises the rearranged human VL region with a transgenic mouse known in the art whose genome comprises a non-rearranged human H chain immunoglobulin loci. Murphy et al. supplements Logtenberg et al. by teaching “knock-in” transgenic mice in which all or part of the endogenous genomic immunoglobulin light chain variable region and/or heavy chain variable region are substituted by homologous recombination for human light chain and/or heavy chain genes respectively (Murphy et al., paragraphs 35-36, 38-44, 46-48, 83, 85, 99, and claims 1-4, and 7-10). Murphy et al. further teaches that direct substitution of the mouse light and heavy chain VJ/VDJ regions with human VJ/VDJ regions such that all the sequences necessary for proper transcription, recombination, and/or class switching in the mouse genome remain intact (Murphy et al., paragraph 85). In addition, Murphy et al. teaches that immunization of these transgenic mouse generates antibodies comprising human variable regions and mouse constant regions (Murphy et al., paragraphs 46 and 49). In regards to the light chain, Murphy et al. teaches “knock-in” of the human kappa light chain and/or lambda light chain into the endogenous mouse kappa or lambda light chain variable region respectively (Murphy et al., paragraph 99). Mendez et al. further supplements Logtenberg et al. and Murphy et al. by teaching a YAC comprising the human heavy chain V gene segments 1-2, 1-8, 1-18, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 3-49, 3-66, 4-28, 4-31, 4-39, 4-59, 4-61, 5-51, and 6-1, all of the human heavy chain D gene segments, which includes D1-7, D1-26, D3-3, D3-10, D3-16, D3-22, D5-5, D5-12, D6-6, D6-13, and D7-27, and all of the human heavy chain J gene segments which can be successfully inserted into a mouse genome and undergo productive rearrangement (Mendez et al., Figure 1a and page 148). Mendez et al. also teaches the importance of increasing the human heavy chain V gene repertoire in a transgenic mouse in order to enhance immunoglobulin expression and processing and the generation of a broad humoral immune response (Mendez et al., page 146).  Thus, in view of the teachings of Logtenberg et al. to cross the transgenic mouse which comprises the rearranged human VL region with a transgenic mouse known in the art whose genome comprises a non-rearranged human H chain immunoglobulin loci and to further insert an rearranged human VL region into the endogenous mouse light chain kappa or lambda locus, the teachings of Murphy et al. to replace all or part of the endogenous mouse light chain V/J region with human VJ sequences and to replace all or part of the endogenous mouse heavy chain V/D/J region with human V, D, and J sequences, and the teachings of Mendez et al. for transgenic mice whose genome comprises an unrearranged human heavy chain transgene with all the V, D, and J  gene segments listed above and which expresses human heavy chains it would have been prima facie obvious to the skilled artisan at the time of filing to make and use a transgenic mouse according to Logtenberg et al. wherein the rearranged human VJ sequence replaces all the endogenous mouse light chain VK and/or JK sequences and wherein unrearranged human V, D, and J gene sequences replace all the endogenous mouse heavy chain V, D, and J, gene sequences, wherein the resulting mouse produces chimeric antibodies with human variable regions and mouse constant regions with a reasonable expectation of success. Furthermore, in regards to the specific combination of VK1-39 and JK5, while Logtenberg et al. exemplifies the combination of VK1-39 and JK1, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize any of the five well-known human JK gene segments, including JK5, in a rearranged V kappa transgene comprising VK 1-39 as taught by Logtenberg et al. as the use of any 1 of the 5 human JK gene segments would be predicted to function equally well in producing a light chain in a transgenic mouse with a reasonable expectation of success. 
Logtenberg et al., Murphy et al., and Mendez et al. further differ from the instant invention by not teaching to insert an ADAM6 gene, and specifically a mouse ADAM6 gene into the germline at a locus other than its endogenous position in the immunoglobulin heavy chain locus. At the time of filing, Han et al. teaches that Adam6 binds to the Adam2/Adam3 complex required for male fertility in mice and that in the absence of Adam2 or Adam3, Adam6 is lost during sperm development (Han et al., page 1005). Thus, Han et al. provides teachings of a clear association of Adam6 with the Adam2/3 complex and states that this relationship plays a role in the process of fertilization (Han et al., page 1005, column 2, paragraph 1). Han et al. also states that the Adam6/Adam2/Adam3 complex is potentially critical for fertilization (Han et al., page 1008, column 1, last paragraph). Featherstone et al. teaches that two version of ADAM6, ADAM6a and ADAM6b, are present in the mouse genome within the mouse heavy chain V-D region, and are highly transcribed in testis (Featherstone et al., pages 9330-9332). Therefore, since replacement of the endogenous heavy chain variable region with human variable region gene sequence as taught by Murphy et al. would delete the endogenous mouse ADAM6 genes critical for male fertility, it would have been prima facie obvious to the skilled artisan at the time of filing to further modify the mouse genome in the transgenic mice taught by Logtenberg et al. in view of Murphy et al. to include a gene encoding one or both of the mouse ADAM6 genes in order to ensure the fertility of the male mice with a reasonable expectation of success. Furthermore, since Featherstone et al. teaches that the ADAM6 genes are not involved in heavy chain rearrangement or in B cell development, it would have been equally obvious to insert the ADAM6 gene(s) in the mouse genome inside or outside the immunoglobulin heavy chain locus as the ADAM6 transgene in the mouse genome would be predicted to be effectively expressed in either location.  

No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Joseph Woitach, can be reached at (571) 272-0739. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633